DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  The limitation “a light senor” in line 2, should be “a light sensor” to correct a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wong et al. (US 20120293472).
Re claim 1: Wong teaches an apparatus (fig. 1-3) comprising: a light sensor (12) having directional sensitivity, wherein the light sensor includes a plurality of light sensitive elements (1 to 9 of 12, paragraph 27 and 29) disposed below a same aperture (11) (see fig. 1-3), wherein each of the light sensitive elements (1 to 9, paragraph 27 and 29) has a respective field of view through the aperture (11) that differs from the field of view of the other light sensitive elements (paragraph 27-31 and 38-43, fig. 6-10, each light sensor 1 to 9 has a field of view defined by their position under the aperture 11).
Re claim 2: Wong teaches the apparatus further including an electronic control unit (35) operable to determine a direction of received light based on output signals from one or more of the light sensitive elements (1 to 9, paragraphs 27 and 29) and based on the respective fields of view of the light sensitive elements (1 to 9, paragraphs 27 and 29) (paragraph 27-31 and 38-43, fig. 6-10, each light sensor 1 to 9 has a field of view defined by their position under the aperture 11).
Re claim 3: Wong teaches the apparatus, wherein the light sensitive elements (1 to 9, paragraphs 27 and 29) are disposed collectively across an area larger than a cross-sectional area of the aperture (11) (see fig. 1 and 2, paragraph 34).
Re claim 5: Wong teaches the apparatus wherein at least some of the respective fields of view of the light sensitive elements (1 to 9, paragraphs 27 and 29) partially overlap one another (fig. 1-3, paragraphs 32, 33 and 38-43, depending on direction of light at least one light sensitive element picks up a high amount of light, the adjacent light sensitive elements pick up at least some light, this shows at least some of the fields of view of the light sensitive elements partially overlap).
Re claim 7: Wong teaches the apparatus including a black mask filter (15) having an opening that defines a size of the aperture (11) (paragraph 36).
Re claim 8: Wong teaches the apparatus wherein the plurality of light sensitive elements (1 to 9) is a two-dimensional array of photodetectors (paragraph 31).
Re claim 9: Wong teaches the apparatus wherein the light sensor is disposed in a portable host computing device (paragraph 59).
Re claim 12: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view of Smits (US 20170176575).
Re claim 4: Won teaches the apparatus wherein the light sensitive elements (1 to 9) comprise photodiodes (paragraph 31), but does not specifically teach pinned diodes. Smits teaches light sensitive elements (412, paragraph 121) comprise pinned diodes (paragraph 229 and 236). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used pinned diodes similar to Smits with the light sensitive elements of Wong in order to have a detector structure with low lag, noise, dark current and high quantum efficiency providing for more efficient light detection.
Re claim 13: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3), but does not specifically teach color sensing. Smits teaches detecting three dimensional position and color sensing (paragraph 132). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to also use the sensor to determine color similar to Smits with the sensor device of Wong in order to determine color contrast providing for a more versatile design.
Re claim 14: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3), but does not specifically teach time of flight sensing. Smits teaches three dimensional triangulation with time of flight sensing (paragraphs 258 and 259). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to also use the sensor to use time of flight sensing similar to Smits with the sensor device of Wong in order to determine three dimensional triangulation providing for a more versatile design.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view of Janson (US 20140264700).
Re claim 6: Wong teaches the apparatus wherein the light sensitive elements (1 to 9) are in a semiconductor substrate (chip/substrate 12, paragraph 27, 31 and 36), the apparatus further including at least one black layer having an opening that defines a size of the aperture (11) (paragraph 36), but does not specifically teach a metal layer. Janson teaches at least one metal layer having an opening that defines a size of an aperture (340) (opening in 330 made of metal, paragraph 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a metal layer instead of a black layer for the aperture of Wong similar to Janson in order to reflect light away that does not pass through the aperture ensuring light that only passes through the aperture is sensed providing for another way to efficiently detect light through an aperture. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view of Wojtczuk et al. (US 20150169086).
Re claim 10: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3), but does not specifically teach gesture recognition. Wojtczuk teaches determining direction of motion/gestures (paragraph 35). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to also use the sensor to determine gesture recognition similar to Wojtczuk with the sensor device of Wong in order to determine the direction of motion and therefore a gesture providing for a more versatile design.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view of Fant et al. (US 20140268116).
Re claim 11: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3), but does not specifically teach proximity sensing. Fant teaches determining direction to determine proximity (abstract, paragraph 80). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to also use the sensor to determine proximity similar to Fant with the sensor device of Wong in order to determine the direction and proximity of an object providing for a more versatile design.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view Webster et al. (US 20130100096).
Re claim 15: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3), but does not specifically teach determining whether the received light is diffuse. Webster teaches determining whether received light is diffuse (paragraph 110, fig. 12 and 13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to also use the sensor to determine diffuse light similar to Webster with the sensor device of Wong in order to determine different types of ambient light providing for a more versatile design.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view of Gillian et al. (US 20170097413).
Re claim 16: Wong teaches the apparatus wherein the electronic control unit (35) is operable to use information about the determined detection in conjunction with ambient light sensing (abstract, see fig. 1-3), but does not specifically teach determine whether the received light is coming from more than one source. Gillian teaches determining whether received light is coming from more than one source (paragraph 69). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include determining whether received light is coming from more than one source similar to Gillian with the sensor of Wong in order to detect the number of targets in a region at different locations providing for a more versatile design.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120293472) in view of Smits (US 20170176575) and Janson (US 20140264700).
Re claim 17: Wong teaches an apparatus (fig. 1-3) comprising: a light sensor (12) having directional sensitivity (see fig. 3, abstract), wherein the light sensor (12) includes an array of photodiodes (1 to 9, paragraphs 28-31) disposed below a same aperture (11) (see fig. 1-3 and 6-10), wherein each of the  photodiodes has a respective field of view through the aperture (11) that differs from the field of view of the other photodiodes (1 to 9, paragraphs 28-31) (paragraph 27-31 and 38-43, fig. 6-10, each light sensor 1 to 9 has a field of view defined by their position under the aperture 11), wherein the photodiodes (1 to 9) collectively are disposed across an area larger than a cross-sectional area of the aperture (11) (paragraph 34, fig. 1 and 2); at least one black layer (15) having an opening (11) that defines a size of the aperture (11) (paragraph 36); and an electronic control unit (35) operable to determine a direction of received light based on output signals from one or more of the photodiodes (1 to 9) and based on the respective fields of view of the photodiodes (1 to 9, paragraphs 27-31) (paragraph 27-31 and 38-43, fig. 6-10, each light sensor 1 to 9 has a field of view defined by their position under the aperture 11), but does not specifically teach pinned diodes and a metal layer. Smits teaches light sensitive elements (412, paragraph 121) comprise pinned diodes (paragraph 229 and 236). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used pinned diodes similar to Smits with the light sensitive elements of Wong in order to have a detector structure with low lag, noise, dark current and high quantum efficiency providing for more efficient light detection. Wong as modified by Smits does not specifically teach the metal layer. Janson teaches at least one metal layer having an opening that defines a size of an aperture (340) (opening in 330 made of metal, paragraph 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a metal layer instead of a black layer for the aperture of Wong as modified by Smits similar to Janson in order to reflect light away that does not pass through the aperture ensuring light that only passes through the aperture is sensed providing for another way to efficiently detect light through an aperture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878